Per Curiam :
The plaintiff made a motion to compel the defendant to serve á bill of ¡particulars upon an affidavit of his attorney, which alleges that “ such alleged credits are not within the special knowledge of the plaintiff.” Just how the attorney could, swear to what was within .the knowledge 'of the plaintiff is not apparent. We have held many times that an affidavit for a bill of particulars, made by the attorn ney, is not sufficient. ■ The last case was that of Mayer v. Mayer (29 App. Div. 393). For this reason the order appealed from must ■ be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs.
Present—Van Brunt, P. J., Barrett, Rumsey, Ingraham and McLaughlin, JJ.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. ' . '